UNIT ESE Spy ACT COURT
SOUT HERN DIS SIR\CT OF NE ja L VARY

Re ECE WE vf

 

 

 

 

 

   

 

 

 

 

a

 

 

— Verrastyo James P ) James P Yerrastre

Joseph C. Todorg/ Jase h Anth
— God norton nts % lat rth Tr
oe Nant Marae onent Compan

City Hodsing, Belmont
Fa \mant £ jbl 8 sah "i

bx SOc idl Securit ity Adm yn Ss

2. basis of Jurisdiction : :23 U.S.C
133): Federa) Question.

0
A, Basis “PoP FadevyP Tortadiclian
nett ect} Ye Cou isl, 8 Breach of Conbiects,
cae nation Due Process Violgtions, ”

Kahits Violatio 1s Aue Of Autheity,
me a) of Pint HS Civ If dts &
Disab; \ ties & U.S, Cnt tutiany/
\j olations -
3, Statement of Claim

phat y eho LLP. ile rast 0 Jame OS

to 5 Fepeesent Plaintitt in 0) Oo)
Cod C Ly Hous| Ing >| bicycl € Jcc ident dye
To Bel mont Hous Ng Devel ‘pent

Tajlure
To rep Facil pre rec led Tr0 civiligns
bey \Ured yh Re 2 to bad wegt, er “anh tions.

Cif) Housing Failed to 1 age
2s onsfhil ft for ?
tht I eon Keg Si 4 mi wee ~

Ole}
Sociql Security Admin ia “ faile to
Grant PI Plaintiff benefits failed qssumptions
Related-€ases-Seeand “Cipepit: Courts
Docket “1¥-2399”

Origin : Origin Proceeding

Jury Demand Ves.

Basis of Tuvisdiction Far Joey Demand is
23 S.C 81221" Federa| Question |
Natwe of Suit : Civil Rights 440:Othey
Civil Rights. J

Keller Sought F550 Trillion ray Punitive
Dainages W400 Billion Fur Future Punitive
Damages ; Jodiciq] Sanclions ; All Other
Actions Yeemed Just & Proper ; 100%,
Onvership of Defendanbs Corporations.

September LO 20/9 Lobert i MM
‘|

   
Case 1:19-cv-01447-LJV Document 2 Filed 09/30/19 Page 4 of 7

 

 

  
  
 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LLL Aa EMERGENCY SERVICE FAC BT (Page 1 of 2) Wst-+l0. B22F
Erie County Medical Centar Carp, .
NAME , RECISTRATION NUMBER MEDICAL FECES 2 OF 4
JOHNSON, ROBEAT YOOO0SSH76R0 Monna10233
SOCIAL BECURITY NC. IN. PLAN ARRIVAL TIME =| TRIAGEBY TRIAGE TIME REFRERAL TIME
076-758-9909 HART WC DIN4 C987 | CHARAING — O1/08/14 1619
PHONE as 6VG DA TRE DATE AGE SEX ROOM
4 2/264084 20 (M13 |WR-
CHER COMPLAINT AULERAIES Ro Known Aikerg EMERGENGY ATTENDING
Neck Pain
TESDALCONDNIONS DENIES
MEDIGATIONS SENIES
TiMEGEEN ~~ “"TEIAGE HASH ABGEBSHENT FSH limited due to: (Mental Statue €}-Crificat lines) Nonverbal (Feds)
2 - PT SIP FALL GFF-EIKE +1,06,0.0 NECK, Core Hillad due te
F° "BACK AND PHELVIC PAIN. AMBULATING WITH 3
f og EON Additional history frans Said racoxis OFanly ChEMS C1 TranstonN

 

 

. RY {Location quatty, severity, duration, Uming, context, morlying factors, arson signe ancl symgions}
HisteRy wheel a Abbie. aw tle bahia Zé. & Ls ape Fai o ath de ext

oP
rau hoe Len get f fare aaa vtec L 7 “Yow cash cries asc ticndhacg nlite a
é. Ob rr ee gs, ge oth. nytt _ how atthe Lt: L.. pL Mata hh LEE ron eat g thes gs hha

" : we .
—ptiee. a alt Losers ap» LBB. ypcLebettn ah ht Z, fbn Lathe phe Bat neha as
od saan hese Se jt lla Poa Kae —_T

 

 

 

 

{DOO 1,4

eh — PET BOS TK BAR ST

Ya

TOR

no Sills fl ETGHAUA Yop
(se)

 

 

 

. va PATIENT PROAL ODOULT REALE TS ROSA NES
: SP Eom,
DIAGNOSTIC TESTS Pos. Gana ¢/~ Rag, Comte d~

Capit Fong? dade y a thank

 

 

 

 

fepenanr GOMBLETE

PY SEEK & DICUISED WITH ATTEND / BRF-HP!
BN AOS / PPBH f Bx LAO REVIEWED | AQREG

[DIAGNOSIS] Ve f aa ADMITTING SERVICE : CRRA ree rclane

‘ TIME NOTIFIED ;
ATTENDING :

 

 

 

TIME CALLED
{RESPONDES

Liga 7
PHYSCIANEKTI we Ere hn eoarrenows FOE? mle

HE NRRL anu en

i

 

 

Mth LOVEE PANE ROM ON ne ste ce a 555
Case 1:19-cv-01447-LJV Document 2_ Filed 09/30/19 Page 5 of 7

 

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

al eh Tall | EMERGENCY SERVICE FACESHEET (Page 2 of 2 HIBIT-NO.
enter Corp, a : B22F
ae serene = AEGIS TRATION NUMBER MEDICAL sc aB eS OF 4
JOHNSON ,AOBERT Voooaage7ao0
ROGIAL SEGUATTY NO. ING. PLAN ARRIVAL TIME TRIAGE BY TRIAGE THe BEPRERAL THAR
HART WG o1eid opay | CHARRING —O1/08/141013
TELEPHONE RRTROATE AGE SEX JAQUITY, ROOM
oz/2eitan4 20 iM |S) [WR
CHIEF COMPLAINT ALLERGIES No Known Atferg
Neck Pain
TASTER VEIT; TAIZS2 AAIVAL MODE: Sef EMS AGENCYAINIT: THAVEL LAST 2 Wk: NL WHERE TO;
“LABT ADMIT DATE: LAST DISCHARGE DATE: ADMIT PHYSICIAN: ADMIT SERVICE:
iv CONSENT:
ONA ORDER: MH FORMWITH PATIENT: N BILL OF RIGHTS GIVEN TO PATIENT/FAMILY: — TRANSPRA IN: N TRANSFER FROM: HOSPICE: Nl
LIMSTATION OF TREATMENT: N_ RECEIVEO HIPAA NOTICE OF PRIVACYPRAGTICES: Y HEALTH CAREPROKY:N HEALTH CARE PAHOXY AGENT:
PROCEDURE NOTES . TE {BE-BVALUATION | CRITICAL CARE.
scious seater (1) AS! Intubation ahTamin
—~ 75-104 mins
105-134 mins
195-464 mins
185-164 ming
{7 parsonally supervised tha procedures 29 noted alxwe,
ATTENDING NOTE Ay |
4 4 | } fi St “,
aT nite aie YAH OLE . OOK
C/ MAIN ek 7” v
oe gi
3 RAT ee
D ante | it
U
{
2 Oot
T ‘Mena of at least 4s signs; au NL -Ex. genivvag GOGH MARST WG 0
CONS 4 “Gon appearance of patient 9 ey Nr ‘Urothna ovis y
YES IL ‘Insp congikts CIN -Cenix
NL ‘Exam puplividess i Ni ‘Uteris
CIAL ‘Ophihaliescoplo exam CJ NL -Adhexa/paramatra
NE ‘Ext inep aarafnose : .
Ent ML ‘Breseen ane iyroph a NL Pap hy nodes in 24 areas! rk lh d
Nt Assaga heady 5 ‘Axliae
NL Nasal mucasa/aaptuméurh fi ‘Groln if
NU -binsteeth/guins r Sir } CS
TUNE Exams orphan p Musof iL Exam galvstation
ne Ey Sema gH oof outa pee
‘Range of motion
Reap LANL -Respetfor L “Stability and
L “Percus chest Ne ‘Musole
‘Paip 6 Gack
NL ‘Aug lungs “Gh ‘tol a
Skin nisp skli/subG] tiasue
NL ‘Palp heart ’ .
mv NL Pap hens EINE -Palp stin/oub tissua
Exar oft Nour NL ‘Test CN notves
: L OTA’s
NE ‘poe CNL ‘Sensation
fs Nt ‘pouel pulses Peych DUNL ‘Bese fdgmenvinsignt
4 NL -extrem ~ odemalvaricostias L Brief assesa ME:
‘Oriant {9 time/place/parson
Chest NL ‘ingp breasts iL -Aacentrenote memory
(Brats} iL. ‘Palp breaste/axillae ae ‘Mood/attact
Laval ¢ Problem Focused 1 BA ar System
faba) NC Kira devote er Levals 2&9 Exp Pro Feovsed 2-4 BA or Systema
Nj. ‘Harnla Level 4 Detallad §~7 BA or Systems
FN ‘Rectum Laval 8 Comprahenalye 8 or more Sysiema
TINL Stool secut blood
NL ‘Scrotal contents if .
ou NL ‘Penis (LKioke. wh } } 6! ih Pt BEEN 4 DISCUBGED WITH RESIDENT /ExT-HPt
og EJ Nt. -Prostate os AN ROS / RPSH/OX/ AX REVIEWED ) AGHER
Bev. lbd23 SIGNATURE DATES TIME

 

FQ.002

AUTRES TTD

| nOngnG2 a8

HEMI

VOORIIEST EDO

x GREE

 
Case 1:19-cv-01447-LJV Document 2 Filed 09/30/19 Page 6 of 7

 

EMERGENCY DEPARTMENT ~ DISCHARGE INSTRUCTIONS | Lo Red tdi vo. 822F
Namo: JOHNSON, ROBERT fm Rounre MERE MKOF 4

Ms, Ree. #M000810238 Data of Pires 0O2/26/198d Age: 29
Vash # ¥O0003887990 nswanet: HAATPORD -COMPENSATION
Service Date: 04/06/14 Service Tine 0959 oom:

Check with your primary provider or prescribing spectalist for regular medication dosages and continued appropriateness of medications,
tI Please give a copy of this Information io your primary care provider

‘bad «© 2 Take following mediclie(s} in addition to your regular medicine(s).
Take macioations only 2s prescribed: ©) Take folowing matches and make changes to your pregant medicine(s) as noted below,

Prescription Monitoring Program reviewed: O Yes C1Ne (Exempt: Emergenty Department; quantity doss not

eaxcedd 5 day supp!
ee Sey uO ce 7 _NSTAGETIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sp
a
|= LE bCEL.
et we
S
=
=
a
=
Restrictions: .
Tie Rejum Data ff No job madificalion necessary
(1 Madified Activity Stat Rate ff. End Date ff Modifled duty desenbed below:
O) Oif WorWSchoal Start Date / ef End Dale é ff

~ Modify Activity As Follows oe CO Do Not d level (climbing laddars,plevat
1 Bo Not operate moving machinery/motor vehictes/bicyclee BO.HaT Work above Ground loves CSTs, calraka, tc)

1) No Pushing/Pulling/Lifting with arw/shoulder CAight (Lait (1) No Flexion/Extension of elbow = Right Lett
T) Limited Liffing/Carrying, not {o excead (110lbs, (125 tbs. C160 fos 1 No Bending/Twisting at O Walst MNeck
C] Must have a sit down job (No Squaiting/Kneeling

Additional Instructions: tthe bake al

 

 

 

Follow up Physictan: Phone Number:

C Follow up only il not faaling better in days C Must follow up within days

| IF YOU HAVE ANY QUESTIONS ABOUT YOUR CULTURE
Aielumn to EA ityou have the following symptoms: = pe ain ts oaLL 716-061-7723 AFTER 48 HOURS

Se gc faa ile Te

“"

 

 

 

 

 

 

lat

on
Physiclankivalng Pareonnal Signature

() TRANSPORTATION APPROPRIATE FOR CONDITION

» You have reteved bmmerganny treatment at £.0.M.C. Follow tho instructions cavelully, If your condition cantinuas & cletoriorata, or unaxparted symptoms davelop,
cal He sronat p asian for advice of return ta the Emarganey Daparimant for re-evaluation. Ciharwies follow up as tistricted. Cad the dodtor’s office the nex!

y forana a
+ lf X-fays wate taken, they were Interpreted by an Emergency Physiolan white you were being {reated in the E.D, These lasts will be reviewed again by anpronriata

 

 

0622635 speclatets tha hat day, You wlllbs nobiied imenediately bs case of addtional dinalnge,

Rey. 10/13

Pea teeny te

VOOUIEE7 880

WY AGRE

Monat

HER rea

 

557
 

soeeu

@b-2Z0ZSE Ly

3g
Bg

= He

8 38

So RF )

Mi

 

 
